

Exhibit 10.3


AMENDMENT
    
This Amendment (this “Amendment”) is made and entered into as of July 28, 2011,
by and among Gramercy Capital Corp., a Maryland corporation (“Gramercy”), GKK
Capital LP, a Delaware limited partnership (the “Partnership”), and Timothy J.
O’Connor (the “Executive”).
 
WHEREAS, Gramercy and the Executive are parties to that certain Severance
Agreement, dated as of November 13, 2008 (the “Severance Agreement”);
 
WHEREAS, the Partnership is the successor to the obligations of GKK Manager LLC
(“GKK Manager”) under that certain Employment and Noncompetition Agreement,
dated as of November 13, 2008, between GKK Manager and the Executive (the
“Employment Agreement”);
 
WHEREAS, the initial term of each of the Severance Agreement and the Employment
Agreement (collectively, the “Agreements”) is scheduled to expire on December
31, 2011; and
 
WHEREAS, the parties hereto desire to extend the initial term of the Agreements
for a period of six months on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:
 
1.           The Original Term of each of the Agreements (as defined therein) is
hereby extended to continue through June 30, 2012 (the “Expiration Date”) and
the second sentence of Section 1 of each of the Agreements, which relates to the
automatic extension of the Original Term in certain circumstances, is hereby
deleted from each of the Agreements.
 
2.           The Partnership agrees that the Executive will be awarded the
following discretionary bonuses pursuant to Section 3(b) of the Employment
Agreement: (i) for 2011, a discretionary bonus of at least $575,000, provided
that the Executive remains employed by Gramercy and/or the Partnership through
December 31, 2011, which bonus shall be paid to the Executive in a single-lump
sum on or prior to December 31, 2011, provided however, if the Executive does
not remain employed by Gramercy and/or the Partnership through December 31,
2011, then a pro rata portion of such bonus (based on the number of days
remaining in 2011 following the date of the Executive’s termination of
employment as a percentage of the total number of days in 2011) must be repaid
by the Executive to the Partnership within 10 days following the Executive’s
termination of employment, and (ii) for the period from January 1, 2012 through
the Expiration Date, a discretionary bonus of at least $287,500, which shall be
paid to the Executive within 30 days following the Expiration Date provided that
the Executive remains employed by Gramercy and/or the Partnership through the
Expiration Date.  In addition, for purposes of calculating any Prorated Annual
Bonus payable to the Executive pursuant to Section 7(a), (c) or (d) of the
Employment Agreement as a result of a termination prior to the Expiration Date,
the Prior Annual Bonus shall be deemed to be the greater of $575,000 or the
amount that it otherwise would have been if calculated in accordance with the
Employment Agreement.

 
 

--------------------------------------------------------------------------------

 

3.           Notwithstanding the provisions of Section 7(a) of the Employment
Agreement, but subject to the provisions of Section 19 of the Employment
Agreement, which relate to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), if the Executive becomes entitled to receive the severance
payments and benefits pursuant to Section 7(a) of the Employment Agreement as a
result of a termination of the Executive’s employment with the Partnership in
connection with or within 18 months after a Change-in-Control (as defined in the
Employment Agreement), then (i) the Partnership, in lieu of continuing to pay
Base Salary (at the rate in effect on the date of termination) to the Executive
for a period of 24 months on the same periodic payment dates as payment would
have been made to the Executive if the Executive had not been terminated, will
pay to the Executive an amount equal to 24 months of the Executive’s Base Salary
(at the rate in effect on the date of termination) in a single lump-sum on the
30th day following the Termination Date (as defined in the Employment Agreement)
and (ii) the Partnership will pay all amounts owed pursuant to Section 7(a)(ii)
(as modified by Section 7(a)(v)) of the Employment Agreement in a single
lump-sum on the 30th day following the Termination Date; provided that such
Change-in-Control also constitutes a “change in ownership or effective control”
of Gramercy or a “change in the ownership of a substantial portion of Gramercy’s
assets” for purposes of Section 409A of the Code.  If such Change-in-Control
does not constitutes a “change in ownership or effective control” of Gramercy or
a “change in the ownership of a substantial portion of Gramercy’s assets” for
purposes of Section 409A of the Code, then this Section 3 shall not apply and
the provisions of Section 7(a) of the Employment Agreement shall apply in
accordance with their terms.  For purposes of clarity, nothing in this Section 3
shall amend or otherwise alter the provisions of Section 7(a)(iii) and (iv) of
the Employment Agreement, whether in connection with a termination of employment
described in this Section 3 or otherwise.
 
4.           The parties hereto hereby agree that the provisions of Section 7(a)
of the Employment Agreement and Section 3 of this Amendment shall survive the
Expiration Date to the extent that such provisions relate to a termination of
employment described in Section 7(a) of the Employment Agreement that occurs
either in connection with or within 18 months after a Change-in-Control (as well
as the provisions of Sections 6, 14 and 19 Employment Agreement and Section 5 of
this Amendment, to the extent necessary to effectuate the survival of such
provisions). As a result, in the event that the Executive’s employment is
terminated by the Partnership without Cause or by the Executive for Good Reason
in connection with or within 18 months after a Change-in-Control, then the
Executive will be entitled to receive the severance benefits and payments set
forth in the Employment Agreement, as amended by this Amendment, regardless of
whether such termination or Change-in-Control occur before or after the
Expiration Date. In addition, the parties hereby agree that a termination of the
Executive’s employment under the Employment Agreement will be deemed to have
been in connection with a Change-in-Control in the event that it occurs after
the signing of a definitive agreement to effectuate a transaction that would
constitute a Change-in-Control and prior to the closing of such transaction
pursuant to such definitive agreement; provided that such termination will not
be deemed to have been in connection with a Change-in-Control if such
transaction is not consummated or, when consummated, does not constitute a
Change-in-Control.
 
5.           The parties hereto hereby agree that upon a termination of
employment described in Section 7(a) of the Employment Agreement, if the
Executive’s annual performance bonus for the fiscal year prior to the year that
includes the Termination Date had been determined but has not been paid to the
Executive as of Termination Date, then such bonus shall be paid to the Executive
on the 30th day following the Termination Date or such earlier date as may be
required by applicable law.

 
2

--------------------------------------------------------------------------------

 

6.           Gramercy, the Partnership and the Executive hereby acknowledge that
they are concurrently entering into an amendment to the LTIP Unit Award
Agreement that was entered into as of November 13, 2008 and agree that all
references in the Severance Agreement to such LTIP Unit Award Agreement shall be
deemed to refer to such agreement, as amended.
 
7.           All other provisions of the Agreements shall remain in full force
and effect according to their respective terms, and nothing contained herein
shall be deemed a waiver of any right or abrogation of any obligation otherwise
existing under the Agreements except to the extent specifically provided for
herein.
 
8.           Any controversy or claim arising out of or relating to this
Amendment or the breach of this Amendment that is not resolved by the parties
hereto shall be submitted to arbitration in New York, New York in accordance
with New York law and the procedures of the American Arbitration
Association.  The determination of the arbitrator(s) shall be conclusive and
binding on the parties hereto and judgment may be entered on the arbitrator(s)’
award in any court having jurisdiction.
 
9.           No amendment, modification or waiver in respect of this Amendment
shall be effective unless it shall be in writing and signed by the party against
whom such amendment, modification or waiver is sought.
 
10.           If any provision of this Amendment (or any portion thereof) or the
application of any such provision (or any portion thereof) to any person or
circumstances shall be held invalid, illegal or unenforceable in any respect by
a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion hereof) or the application of such provision to any other persons or
circumstances.
 
11.           This Amendment shall be binding upon and inure to the benefit of
both parties and their respective successors and assigns, including any entity
with which or into which Gramercy or the Partnership may be merged or which may
succeed to its assets or business, provided, however, that the obligations of
the Executive are personal and shall not be assigned by him.  This Amendment
shall inure to the benefit of and be enforceable by the Executive’s personal and
legal representatives, executors, administrators, assigns, heirs, distributees,
devisees and legatees.
 
12.           This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more such counterparts have been signed by each of the parties and
delivered to the other party.
 
13.           This Amendment shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed entirely within such State, without regard to the conflicts of law
principles of such State.

 
3

--------------------------------------------------------------------------------

 

14.           Subject to the provisions of Section 8, the Executive agrees to
submit to the jurisdiction of the United States District Court for the Southern
District of New York or the Supreme Court of the State of New York, New York
County, for the purpose of any action to enforce any of the terms of this
Amendment.
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
GRAMERCY CAPITAL CORP.
   
By:
/s/ Jon W. Clark
 
Name: Jon W. Clark
 
Title: Chief Financial Officer
   
GKK CAPITAL LP
   
By:
Gramercy Capital Corp., its general
partner
   
By:
/s/ Jon W. Clark
 
Name: Jon W. Clark
 
Title: Chief Financial Officer
   
EXECUTIVE
   
/s/ Timothy J. O’Connor
Timothy J. O’Connor


 
4

--------------------------------------------------------------------------------

 